As filed with the Securities and Exchange Commission on April 24, 2008 Registration No. 333-150332 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MACROSOLVE, INC. (Name of small business issuer in its charter) Oklahoma 2860 26-0287664 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 5800 East Skelly Drive, Suite 300 Tulsa,
